t c summary opinion united_states tax_court ronald l devault petitioner v commissioner of internal revenue respondent docket no 3946-03s filed date ronald l devault pro_se robert v boeshaar for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year as well as an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether petitioner was a shareholder in an s_corporation during such that petitioner is required to report his pro_rata share of the corporation’s income we hold that he was whether petitioner is liable for the accuracy-related_penalty under sec_6662 we hold that he is not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioner resided in auburn washington petitioner first met philip turner mr turner in when they both worked at modern manufacturing inc modern in date petitioner and mr turner formed union machine which they later incorporated in the state of washington on date union machine’s principal business was manufacturing around that time petitioner worked as a first quality inspector and quality control officer by trade petitioner and mr turner are machinists aircraft parts petitioner and mr turner each made initial capital contributions to union machine petitioner contributed dollar_figure of inspection equipment and granite and mr turner transferred his personally owned equipment mr turner became president of union machine and petitioner became vice president on date union machine filed with the internal_revenue_service irs a form_2553 election by a small_business_corporation to be treated as an s_corporation which the irs accepted effective date since then union machine has operated as an s_corporation on a calendar_year basis the form_2553 listed the shareholders as follows name date of shareholder consent philip l turner ronald l devault gigi devault2 -- no share sec_1 date acquired 1at all relevant times the number of shares owned by each shareholder has remained the same at the time of the s_corporation_election gigi devault mrs devault was petitioner’s spouse after the formation of union machine mr turner resigned from modern to manage union machine’s day-to-day operations petitioner on the other hand continued to work full time pincite petitioner obtained a personal loan from household finance to purchase these items at all relevant times mr turner has remained president of union machine we note that form_2553 election by a small_business_corporation incorrectly listed union machine’s date of incorporation as date modern but worked at the end of the day at union machine to help mr turner with certain jobs in mid-1997 petitioner began working full time at union machine because of its increased workload petitioner received an annual salary of dollar_figure plus yearend bonuses in addition to petitioner and mr turner union machine employed one full-time_employee and some part-time programmers around petitioner began experiencing personal hardships on one occasion union machine loaned petitioner dollar_figure to pay his tax_liability to the irs in addition mrs devault filed for divorce after years of marriage to petitioner petitioner needed money to repair his house to sell in the divorce union machine lent him dollar_figure for the repairs petitioner’s personal hardships also began to negatively affect his work performance at union machine as well as his business relationship with mr turner by late petitioner left the employment of union machine petitioner stopped receiving any form of compensation from union machine and was no longer involved with its business-related matters around this petitioner continued to work at modern because union machine received most of its business from modern petitioner believed that mr turner asked him to leave because mr turner was concerned that mrs devault would pursue an interest in union machine on the other hand mr turner believed that petitioner was only taking a temporary leave of absence nevertheless they agree that petitioner left the employment of union machine in late time mr turner offered to forgive petitioner’s dollar_figure debt to union machine and to pay petitioner an additional dollar_figure for his ownership_interest petitioner did not accept the offer since leaving union machine and through the year in issue petitioner did not sign any document purporting to relinquish his interest as a shareholder in union machine nor did he take any legal action to terminate such interest in union machine in addition union machine has not provided petitioner with any consideration in exchange for redemption of his shares and mr turner has not commenced a declaratory_judgment action to become the sole shareholder in date petitioner filed for bankruptcy protection under chapter of the bankruptcy code in his bankruptcy filing petitioner disclosed his shareholder interest in union machine but did not assign a value to it the bankruptcy court however did not administer petitioner’s shareholder interest as part of the bankruptcy_estate in date the bankruptcy court discharged inter alia petitioner’s household finance loan and his debt to union machine of dollar_figure on date union machine held its annual meeting since late union machine has not had an occasion requiring action by a two-thirds vote of the stockholders around this time mr turner again offered to buy petitioner’s ownership_interest petitioner did not accept this offer of stockholders and directors petitioner was not present at this meetingdollar_figure the minutes signed by mr turner indicated that petitioner was elected to serve as vice president and as a member of the board_of directors until the next annual meeting for the taxable_year union machine filed a form_1120s u s income_tax return for an s_corporation the form_1120s reported that petitioner and mr turner were its only shareholders at the end of the taxable_year attached to the form_1120s inter alia was a schedule_k-1 shareholder’s share of income credits deductions etc for each shareholder petitioner’s schedule_k-1 reported his pro_rata share as follows ordinary_income of dollar_figure investment_interest income of dollar_figure depreciation of dollar_figure and nondeductible expenses of dollar_figure on date union machine held its annual meeting of stockholders and directors the minutes of this meeting signed by mr turner indicated that petitioner was not present at the meeting but that he was reelected to serve on the board_of directors until the next annual meeting for the taxable_year union machine filed form_1120s the form_1120s reported that petitioner and mr turner were its only shareholders at the end of the taxable_year attached since leaving union machine in petitioner has not received any written notice of the annual meetings we note that the minutes incorrectly stated that petitioner was present at the meeting to the form_1120s inter alia was a schedule_k-1 for each shareholder petitioner’s schedule_k-1 reported his pro_rata share as follows ordinary_income of dollar_figure charitable_contributions of dollar_figure investment_interest income of dollar_figure and depreciation of dollar_figure petitioner’s schedule_k-1 petitioner timely filed a form 1040ez income_tax return for single and joint filers with no dependents for petitioner did not report any of the items reported on petitioner’s schedule_k-1 in the notice_of_deficiency respondent determined that petitioner failed to report shareholder interest_income of dollar_figure and shareholder ordinary_income of dollar_figure respondent further determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement of tax petitioner timely filed a petition with the court disputing the determined deficiency as well as the accuracy-related_penalty paragraph of the petition states as follows the notice_of_deficiency was calculated based upon information reported on irs form_1120s filed on behalf of union machine inc ein for the year ending the form_1120s erroneously reported that i was a shareholder of union machine inc i do not believe that i was a shareholder of union machine for the year ending or for any part of the year ending the schedule_k-1 which the irs has relied upon to determine the notice_of_deficiency should not have been issued in my name accordingly there is no basis for the notice_of_deficiency after filing the petition petitioner signed a declaration on date which states i ronald leon devault left union machine in september of from september until the present i have not had any transaction communication business or monetary action with union machine inc or with phillip turner president and owner of union machine inc as of september i did forfeit all rights privileges and my share in union machine inc to phillip turner petitioner provided this declaration to respondent’s agent as well as to union machine’s accountants before doing so however petitioner invited mr turner to also sign the declaration but mr turner declined to do so on the ground that it was not truthful because petitioner never signed a release of his interest in union machine discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 dollar_figure sec_7491 does not apply in this case to shift the burden_of_proof to respondent because petitioner neither alleged that sec_7491 is applicable nor introduced credible_evidence with respect to any factual issue relevant to ascertaining his income_tax_liability see 116_tc_438 a s_corporation pro_rata distributive_share generally a shareholder of an s_corporation must include in gross_income his or her pro_rata share of the corporation’s income loss deduction or credit sec_1366 c see also sec_61 consequently we must decide whether petitioner was a shareholder of union machine during such that he is required to report his pro_rata share of union machine’s interest and ordinary_income generally a shareholder of a corporation remains a shareholder until he or she is validly divested of his or her shares despite any announcement of resignation or abandonment of that status 18a am jur 2d corporations sec_772 see 637_f2d_694 9th cir under the washington business corporation act wash rev code ann tit 23b west a shareholder may be validly divested of his or her shares by transferring his or her shares in accordance with the articles of incorporation the bylaws or a restriction agreement wash rev code ann sec_23b west or if the shareholder dissents from a corporate action the dissenting shareholder may obtain payment of the fair value of his or her shares wash rev code ann sec_23b west furthermore the corporation may divest we note that no such corporate documents were introduced into evidence a shareholder of his or her shares by redeeming a shareholder’s shares subject_to certain limitations wash rev code ann sec_23b b i west or by seeking judicial dissolution of the corporation wash rev code ann sec_23b west petitioner contends that he was not a shareholder of union machine in because he forfeited his ownership_interest in union machine in date in support of his contention petitioner relies on his declaration stating that he forfeited to mr turner his 49-percent share in union machine in date however the date declaration signed by petitioner after the filing of the petition which declaration mr turner refused to sign is nothing more than a self-serving statement we are not compelled to accept petitioner’s unsubstantiated conclusory and self-serving statement without additional evidence see johnson v commissioner tcmemo_1999_127 affd 246_f3d_674 9th cir in addition the evidence in the record contradicts petitioner’s declaration petitioner testified at trial that he actually left union machine in but that he wrote down date only because he was instructed by an irs agent during an audit to list a date for the time period at issue therefore we do not regard petitioner’s declaration to be determinative that petitioner was not a shareholder in petitioner’s assertion that he abandoned his interest also is not supported by the evidence there is no dispute that petitioner left the employment of union machine in nonetheless petitioner was aware that he still had an ownership_interest in union machine indeed petitioner listed in his bankruptcy filing in date that he owned an interest in union machine the bankruptcy_estate however abandoned petitioner’s shareholder interest in union machine and therefore title to the shares reverted to petitioner see u s c sec_541 300_us_598 646_f2d_1309 9th cir affg 68_tc_163 even assuming that petitioner initially thought such interest passed to the bankruptcy_estate petitioner was aware by the time of his discharge in date that the bankruptcy court did not administer his ownership_interest in union machine as part of the bankruptcy_estate although petitioner has not been involved in the active_conduct of any of union machine’s corporate matters including annual shareholder meetings since date petitioner did not present any evidence other than his own testimony to refute the fact that he remained a shareholder of record indeed union machine issued schedules k-1 for the taxable years and reporting that petitioner was a 49-percent shareholder in union machinedollar_figure although petitioner alleges that he abandoned or forfeited his interest in union machine before the year in issue he did not affirmatively transfer his shares to another person in accordance with the washington business corporation act in particular petitioner had opportunities in both and to transfer his shares to mr turner for valuable consideration but petitioner rejected those offers moreover petitioner does not claim that he was a dissenting shareholder who demanded a fair value payment for his shares likewise mr turner has not sought a declaratory_judgment that he is the sole shareholder nor has he sought judicial dissolution of the corporation and union machine has not redeemed petitioner’s shares based on the entirety of the record petitioner failed to satisfy his burden to prove that he was not a shareholder of union machine for the taxable_year accordingly we sustain respondent’s determination on this issue b sec_6662 substantial_understatement of tax respondent determined in the notice_of_deficiency that petitioner is liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement_of_income_tax for the taxable_year the record does not indicate whether petitioner received these schedules k-1 sec_6662 imposes a penalty equal to 20-percent of any underpayment_of_tax that is due to a substantial_understatement_of_income_tax see sec_6662 and b an individual substantially understates his or her income_tax when the reported tax is understated by the greater of 10-percent of the tax required to be shown on the return or dollar_figure sec_6662 the accuracy-related_penalty does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for such year id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs see 116_tc_438 citing remy v commissioner t c memo sec_7491 places on the commissioner the burden of production with respect to a taxpayer’s liability for any penalty respondent satisfied his burden of production because the record shows that petitioner substantially understated his income_tax for by dollar_figure which amount is greater than dollar_figure see sec_6662 higbee v commissioner supra pincite accordingly petitioner bears the burden of proving that the accuracy-related_penalty should not be imposed with respect to any portion of the understatement for which he acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite the mere fact that we held against petitioner with respect to his status as a shareholder of union machine does not in and of itself require holding for respondent on the accuracy-related_penalty see 103_tc_711 petitioner by trade is a machinist with no formal training or experience in organizing or managing a business let alone how to wind up his business affairsdollar_figure since petitioner left the employment of union machine he has had no further contact with union machine indeed after petitioner left the employment of union machine he stopped receiving any form of compensation and any communication from union machine including upcoming annual petitioner testified that because of my own lack of knowledge in these things i wasn’t aware of what actions i was supposed to take meetings wherein he was consistently reelected to serve on the board_of directors until the next annual meeting in light of petitioner’s lack of business acumen and the circumstances of this case we find that petitioner had reasonable_cause to believe that he did not have an interest in union machine in and acted in good_faith with respect to the underpayment accordingly we hold that petitioner is not liable for the accuracy-related_penalty under sec_6662 c conclusion reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioner with respect to the penalty under sec_6662
